

116 HR 5070 IH: A Just Society: The Mercy In Re-entry Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5070IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Ms. Ocasio-Cortez (for herself, Ms. Meng, Mr. Clay, Ms. Tlaib, Mr. García of Illinois, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide access to Federal public benefits for individuals with criminal convictions, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the A Just Society: The Mercy In Re-entry Act. 2.Federal public benefit accessibility for individuals with criminal convictions (a)In generalNotwithstanding any other provision of law, an individual may not be denied any Federal public benefit solely on the basis that the individual was convicted of a criminal offense (whether under Federal, State, tribal, or foreign law).
 (b)DefinitionFor purposes of this section, the term Federal public benefit means— (1)any grant, contract, loan, professional license, or commercial license provided by an agency of the United States or by appropriated funds of the United States; and
 (2)any retirement, welfare, health, disability, public or assisted housing, postsecondary education, food assistance, unemployment benefit, or any other similar benefit for which payments or assistance are provided to an individual, household, or family eligibility unit by an agency of the United States or by appropriated funds of the United States.
				